          Case 2:19-cr-00491-RB Document 74 Filed 03/02/21 Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

               Plaintiff,

v.                                                                   No. CR 19-0491 RB

LORENZO NARANJO-CASTRO,

               Defendant.


                            MEMORANDUM OPINION AND ORDER

       THIS MATTER comes before the Court on Mr. Naranjo-Castro’s Motion for Order for

Compassionate Release and Memorandum in Support, filed on November 24, 2020. (Doc. 67.)

Having reviewed the parties’ submissions, the record, and the applicable law, the Court finds the

motion is well-taken and should be GRANTED.

I.     Background

       On September 4, 2019, Mr. Naranjo-Castro pled guilty to a seven-count Information

charging: (1) aggravated identity theft, in violation of 18 U.S.C. § 1028A; (2) two counts of Social

Security fraud, in violation of 42 U.S.C. § 408; (3) two counts of making a false statement, in

violation of 18 U.S.C. § 1001; and (4) two counts of harboring illegal aliens, in violation of 8

U.S.C. § 1324. (Docs. 45; 48–49.) The Court sentenced Mr. Naranjo-Castro to 38 months

imprisonment. (Docs. 57–59.)

       Mr. Naranjo-Castro has served approximately 27 months. His anticipated release date is

August 17, 2021. See Inmate Locator, https://www.bop.gov/inmateloc/ (last visited Feb. 26, 2021).

He now moves the Court, pursuant to 18 U.S.C. § 3582(c)(1)(A), to reduce his sentence due to the

COVID-19 pandemic. (See Doc. 67.)

                                                 1
             Case 2:19-cr-00491-RB Document 74 Filed 03/02/21 Page 2 of 6




II.       Discussion

          Mr. Naranjo-Castro seeks compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i),

which permits a sentencing court to grant such a motion where “extraordinary and compelling

reasons warrant such a reduction” and the “reduction is consistent with applicable policy

statements issued by the Sentencing Commission . . . .” Prior to the passage of the First Step Act,

Pub. L. No. 115-391, 132 Stat. 5194 (2018), only the Director of the Bureau of Prisons (BOP)

could file a motion for compassionate release. Section 603(b) of the First Step Act now provides

that a sentencing court may modify a sentence either upon a motion of the Director of the BOP “or

upon motion of the defendant after he has fully exhausted all administrative rights to appeal a

failure of the [BOP] to bring a motion on his behalf or the lapse of 30 days from the receipt of such

a request by the warden of the defendant’s facility . . . .” 18 U.S.C. § 3582(c)(1)(A). Mr. Naranjo-

Castro filed such a request with Giles W. Dalby Correctional Institution on October 16, 2020. (See

Doc. 67-1 at 1–2.) The warden acknowledged that Mr. Naranjo-Castro had “provided evidence of

. . . extraordinary or compelling circumstances” along with a proposed release plan, but denied the

request because Mr. Naranjo-Castro “has an unresolved detainer with ICE.” (See id. at 11–12.)

Thus, the Government concedes that he has exhausted his administrative remedies. (See Doc. 68

at 11.)

          Mr. Naranjo-Castro asserts that extraordinary and compelling circumstances exist due to

the unprecedented COVID-19 pandemic. (Doc. 67 at 3–6.) He argues that his medical conditions

put him at risk for severe illness from COVID-19. (Id.) The Court agrees that Mr. Naranjo-Castro

suffers from medical conditions that put him at risk for severe illness in the face of COVID-19. He

has been diagnosed with type 2 diabetes, Hepatitis B and C with cirrhosis, obesity, and

hypertension. (See id.; Docs. 67-1 at 13; 67-3 at 3, 21, 24, 53, 57, 60, 82, 95–96, 98.) The



                                                 2
          Case 2:19-cr-00491-RB Document 74 Filed 03/02/21 Page 3 of 6




Government acknowledges that the CDC lists type 2 diabetes and obesity as medical conditions

that put individuals at an increased risk for severe illness from COVID-19. (Doc. 68 at 11–12, 14.)

See also People with Certain Medical Conditions, CDC, https://www.cdc.gov/coronavirus/2019-

ncov/need-extra-precautions/people-with-medical-conditions.html (updated Feb. 22, 2021). Thus,

the Government concedes that Mr. Naranjo-Castro has demonstrated extraordinary and compelling

circumstances that qualify for potential release in the face of the pandemic. (Doc 68 at 11–12.)

       In addition to finding that an extraordinary and compelling reason exists for a sentence

reduction, § 1B1.13 directs courts to consider “the factors set forth in 18 U.S.C. § 3553(a), to the

extent that they are applicable” and whether the defendant is “a danger to the safety of any other

person or to the community, as provided in 18 U.S.C. § 3142(g).” U.S. Sentencing Guidelines §

1B1.13 & (2).

       Section 3553 requires courts to “impose a sentence sufficient, but not greater than

necessary,” in consideration of the following factors:

       (1) the nature and circumstances of the offense and the history and characteristics
       of the defendant;
       (2) the need for the sentence imposed--
               (A) to reflect the seriousness of the offense, to promote respect for the law,
               and to provide just punishment for the offense;
               (B) to afford adequate deterrence to criminal conduct;
               (C) to protect the public from further crimes of the defendant; and
               (D) to provide the defendant with needed educational or vocational training,
               medical care, or other correctional treatment in the most effective manner;
       (3) the kinds of sentences available;
       (4) the kinds of sentence and the sentencing range established for . . . the applicable
       category of offense committed by the applicable category of defendant as set forth
       in the guidelines . . . ;
       (5) any pertinent policy statement . . . issued by the Sentencing Commission . . . ;
       (6) the need to avoid unwarranted sentence disparities among defendants with
       similar records who have been found guilty of similar conduct; and
       (7) the need to provide restitution to any victims of the offense.

18 U.S.C. § 3553(a). Section 3142 requires courts to consider:



                                                 3
             Case 2:19-cr-00491-RB Document 74 Filed 03/02/21 Page 4 of 6




         (1) the nature and circumstances of the offense charged, including whether the
         offense is a crime of violence, a violation of section 1591, a Federal crime of
         terrorism, or involves a minor victim or a controlled substance, firearm, explosive,
         or destructive device;
         (2) the weight of the evidence against the person;
         (3) the history and characteristics of the person, including--
                 (A) the person’s character, physical and mental condition, family ties,
                 employment, financial resources, length of residence in the community,
                 community ties, past conduct, history relating to drug or alcohol abuse,
                 criminal history, and record concerning appearance at court proceedings;
                 and
                 (B) whether, at the time of the current offense or arrest, the person was on
                 probation, on parole, or on other release pending trial, sentencing, appeal,
                 or completion of sentence for an offense under Federal, State, or local law;
                 and
         (4) the nature and seriousness of the danger to any person or the community that
         would be posed by the person’s release. . . .

18 U.S.C. § 3142(g).

         The Government argues that Mr. Naranjo-Castro would pose a danger to public safety if

he were to be released. (Doc. 68 at 17–20.) It posits: “being a decades-long identity thief and the

manager of an alien stash house where at least one woman was brutalized, 1 demonstrates that he

is a danger to society.” (Id. at 17.) The Government points to his criminal history, which includes

a 2002 conviction for aggravated assault with a deadly weapon 2 and a 2004 conviction for driving

under the influence. (Id.; see also Doc. 54 (PSR) ¶¶ 60–61.) Because of these two convictions, Mr.

Naranjo-Castro was assigned a criminal history category of III. (PSR ¶ 63.) The Court registers its

concern for these convictions, particularly the violent nature of the 2002 conviction, but notes that

it occurred almost 20 years ago. Moreover, the record shows that Mr. Naranjo-Castro has not




1
  During the investigation of Mr. Naranjo-Castro’s most recent charges, one of the women who had been smuggled
into the United States reported that “she had been repeatedly sexually assaulted during [that] process[,]” including one
occurrence at a stash house owned by Mr. Naranjo-Castro. (See PSR ¶¶ 16–17.)
2
  This conviction stems from a hit-and-run motor vehicle crash, where Mr. Naranjo-Castro was driving erratically.
(See PSR ¶ 60.) The PSR states that after the occupants of the second vehicle exchanged words with Mr. Naranjo-
Castro, he then chased them with his vehicle and rammed their vehicle with his. (Id.)

                                                           4
           Case 2:19-cr-00491-RB Document 74 Filed 03/02/21 Page 5 of 6




incurred any disciplinary reports during his 27 months of incarceration, and he has completed at

least three certificates related to substance abuse. (See Docs. 67 at 19; 67-1 at 12; 67-4.)

       Mr. Naranjo-Castro avers that he will live with relatives in Anthony, New Mexico, upon

release. (See Docs. 67 at 18; 71 at 8.) If permitted, he “will seek employment at Stahmann Farms

in the pecan business.” (Doc. 67 at 18.) If required, he will live with family in Mexico. (See. id.)

There is concern about an unresolved ICE detainer; however, the Court finds that the original terms

of supervised release remain appropriate: “If the defendant is deported [pursuant to the detainer],

the term of Supervised Release shall be Unsupervised. If the defendant is not deported, the [3-

year] term of Supervised Release shall be supervised.” (Doc. 59 at 4.) The United States Probation

Office has verified Mr. Naranjo-Castro’s proposed release plan and found that the “residence

appears to be suitable for his placement upon his release from custody. (See Doc. 73.)

       Upon review of the relevant factors, and considering the fact that Mr. Naranjo-Castro has

served a large majority of his sentence and is eligible for release in less than six months, the Court

finds that the sentence he has served thus far is adequate under § 3553(a), particularly in the face

of this novel pandemic, “a risk that the Court did not anticipate and to which it certainly did not

intend to expose Mr. [Juaréz] when it sentenced him . . . .” See United States v. Lopez, No. 18-CR-

2846 MV, 2020 WL 2489746, at *4 (D.N.M. May 14, 2020). Accordingly, the Court will grant

Mr. Naranjo-Castro’s motion and reduce his sentence to time served pursuant to 18 U.S.C. §

3582(c)(1)(A).

       Prior to his release from BOP custody, Mr. Naranjo-Castro must quarantine in BOP

custody for a period of 14 days to avoid any potential exposure of the community to COVID-19.

BOP shall begin calculation of the 14-day quarantine period on the day BOP receives this Order.




                                                  5
          Case 2:19-cr-00491-RB Document 74 Filed 03/02/21 Page 6 of 6




Finally, Mr. Naranjo-Castro must test negative for COVID-19 during his quarantine period,

subsequent to any positive tests and prior to his release from BOP custody.

        The Court strongly encourages Mr. Naranjo-Castro to seek out drug and alcohol

counseling through a 12-step or similar program upon his release and directs him to safely seek

gainful employment that will enable him to complete payment of his restitution.

       THEREFORE,

       IT IS ORDERED that Mr. Naranjo-Castro’s Motion for Order for Compassionate Release

and Memorandum in Support (Doc. 67) is GRANTED.



                                             ________________________________
                                             ROBERT C. BRACK
                                             SENIOR U.S. DISTRICT JUDGE




                                                6
